[Cite as State v. Hunter, 2021-Ohio-3138.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


  STATE OF OHIO                               COURT OF APPEALS NO. {48}L-20-1122

        APPELLEE                              TRIAL COURT NO. CR0201902279

  V.
                                              DECISION AND JUDGMENT
  RIDNEY D. HUNTER
                                              DECIDED: September 10, 2021
        APPELLANT



                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        John F. Potts, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Ridney Hunter, appeals the July 2, 2020 sentencing

judgment entry of the Lucas County Court of Common Pleas following his plea of guilty
pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970).

Because we find that appellant’s sentence was in accordance with law, we affirm.

        {¶ 2} Appellant was indicted on four counts: aggravated robbery, felonious

assault, discharge of a firearm on or near a prohibited premises, and obstructing official

business. The first three charges contained firearm specifications. The charges stemmed

from an incident on July 13, 2019, which began as a physical confrontation and escalated

to gunfire and theft of a motor vehicle.

        {¶ 3} On May 28, 2020, appellant entered Alford pleas to the charges of

aggravated robbery, a first-degree felony with a firearm specification under R.C.

2941.145, discharge of a firearm, a third-degree felony with a firearm specification under

R.C. 2941.145, and attempted obstructing official business, a first-degree misdemeanor.1

At the plea hearing, the state provided that appellant, after instigating and engaging in a

fistfight with the victim at a gas station, pulled out his firearm and began shooting at the

victim who ran off on foot. Appellant then got into the victim’s vehicle and drove after

the victim while continuing to discharge his firearm. The vehicle was found abandoned

and damaged. The day after the incident, appellant fled to the roof of his home after

police arrived; he had to be removed by the fire department. A firearm was found in the

home.




1
 Appellant also admitted to a community control violation in case No. CR-18-1420, and
entered a plea in case No. CR-19-1964. These cases are not before us on appeal.

2.
         {¶ 4} Appellant’s initial sentencing hearing was held on June 18, 2020.

Discussion was had regarding whether the firearm specifications on the two felony counts

should be merged. Appellant contended that because the conduct underlying the

specifications was part of the same course of action, the mandatory terms should merge.

The state, per the terms of the plea agreement, did not make a recommendation at

sentencing. The court rejected the merger argument and sentenced appellant to a five to

seven and-a-half year sentence with a three-year term for the firearm specification for the

aggravated robbery count and 36 months for the discharge of a firearm on or near a

prohibited premises with a mandatory three years for the firearm specification. The

felonies were to be served concurrently and the three-year firearm specifications to be

served consecutively.

         {¶ 5} The court, sua sponte, called the matter for resentencing on June 30, to

ensure it thoroughly explained the various changes in Ohio’s felony sentencing structure

following the 2018 enactment of the Reagan Tokes Law. Appellant was given the same

sentence and this appeal followed with appellant raising the following assignment of

error:

                Assignment of Error: It constituted error not to merge the firearm

         specifications which each arose from the same single criminal transaction.

         {¶ 6} Appellant’s sole assignment of error challenges the court’s decision to

sentence him to consecutive, three-year sentences on each firearm specification attached




3.
to his felony convictions. Appellant argues that the specifications were subject to merger

because each arose from the same transaction.

      {¶ 7} The firearm specification, R.C. 2929.145, attached to each felony count

provides:

             (A) Imposition of a three-year mandatory prison term upon an

      offender under division (B)(1)(a)(ii) of section 2929.14 of the Revised

      Code is precluded unless the indictment, count in the indictment, or

      information charging the offense specifies that the offender had a firearm

      on or about the offender’s person or under the offender’s control while

      committing the offense and displayed the firearm, brandished the firearm,

      indicated that the offender possessed the firearm, or used it to facilitate the

      offense. * * *.

             (B) Imposition of a three-year mandatory prison term upon an

      offender under division (B)(1)(a)(ii) of section 2929.14 of the Revised

      Code is precluded if a court imposes a one-year, eighteen-month, six-year,

      fifty-four-month, or nine-year mandatory prison term on the offender under

      division (B)(1)(a)(i), (iii), (iv), (v), or (vi) of that section relative to the

      same felony.

             (C) The specification described in division (A) of this section may

      be used in a delinquent child proceeding in the manner and for the purpose

      described in section 2152.17 of the Revised Code.



4.
             ***

             (F) As used in this section, “firearm” has the same meaning as in

      section 2923.11 of the Revised Code.

      {¶ 8} Sentences for firearms specifications convictions are controlled by R.C.

2929.14(B), which relevantly provides:

             (B)(1)(a) Except as provided in division (B)(1)(e) of this section, if

      an offender who is convicted of or pleads guilty to a felony also is

      convicted of or pleads guilty to a specification of the type described in

      section 2941.141, 2941.144, or 2941.145 of the Revised Code, the court

      shall impose on the offender one of the following prison terms:

             ***

             (b) If a court imposes a prison term on an offender under division

      (B)(1)(a) of this section, the prison term shall not be reduced pursuant to

      section 2967.19, section 2929.20, section 2967.193, or any other provision

      of Chapter 2967. or Chapter 5120. of the Revised Code. Except as

      provided in division (B)(1)(g) of this section, a court shall not impose more

      than one prison term on an offender under division (B)(1)(a) of this section

      for felonies committed as part of the same act or transaction.

      The exception referenced above, R.C. 2929.14(B)(1)(g), states:

             (g) If an offender is convicted of or pleads guilty to two or more

      felonies, if one or more of those felonies are aggravated murder, murder,



5.
       attempted aggravated murder, attempted murder, aggravated robbery,

       felonious assault, or rape, and if the offender is convicted of or pleads

       guilty to a specification of the type described under division (B)(1)(a) of

       this section in connection with two or more of the felonies, the sentencing

       court shall impose on the offender the prison term specified under division

       (B)(1)(a) of this section for each of the two most serious specifications of

       which the offender is convicted or to which the offender pleads guilty and,

       in its discretion, also may impose on the offender the prison term specified

       under that division for any or all of the remaining specifications.

       {¶ 9} This court has applied the above-quoted section in finding that a trial court

did not err in failing to merge firearm specifications at sentencing. State v. Tellis, 2020-

Ohio-6982, 165 N.E.3d 825 (6th Dist.). In Tellis, the defendant was convicted of

aggravated robbery and felonious assault, with firearm specifications, the sentences,

including the mandatory three-year sentences for the firearm specifications, were all

ordered to be served consecutively. Id. at ¶ 55. We concluded that because the defendant

was convicted of two or more felonies, and at least one of the felonies was specifically

listed in the statute, the court was required to impose a consecutive sentence as to the

“‘each of the two most serious specifications * * *.’” Id. at ¶ 85, quoting R.C.

2929.14(B)(1)(g). Accord State v. Lewis, 6th Dist. Lucas No. L-18-1069, 2019-Ohio-

3929, ¶ 50, where the defendant was convicted of two counts of felonious assault with

firearms specifications under R.C. 2941.145,



6.
              * * * the trial court was required to impose, pursuant to R.C.

       2929.14(B)(1)(g), a three-year prison term as specified in R.C.

       2929.14(B)(1)(a)(ii), for each of the two firearm specifications, and was

       required, under R.C. 2929.14(C)(1)(a), to order those two, three-year prison

       terms to be served consecutively to each other, consecutively to and prior to

       the prison terms imposed for the underlying felonies and consecutively to

       any other mandatory prison term imposed.

       {¶ 10} In the present case, appellant was convicted of the felonies of aggravated

robbery and discharge of a firearm on or near a prohibited premises. Aggravated robbery

is specifically listed in R.C. 2929.14(B)(1)(g), and appellant was convicted of two

firearm specifications under R.C. 2941.145, one on each felony count. Thus, the trial

court did not err by imposing sentences for both specifications. 2 Appellant’s assignment

of error is not well-taken.

       {¶ 11} On consideration whereof, we affirm the July 2, 2020 judgment of the

Lucas County Court of Common Pleas. Pursuant to App.R. 24, appellant is ordered to

pay the costs of this appeal.

                                                                         Judgment affirmed.




2
 The cases relied upon by appellant either predate the 2008 effective date of the version
of the statute which added the exception to merger or involve the imposition of five-year
mandatory imprisonment terms under R.C. 2941.146 (the firearm discharge
specification.)

7.
                                                                       L-20-1122
                                                                       State v. Hunter




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See, also, 6th Dist.Loc.App.R. 4.




 Mark L. Pietrykowski
                                                                   JUDGE

 Thomas J. Osowik
                                                                   JUDGE

 Myron C. Duhart
 CONCUR                                                            JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




8.